Citation Nr: 1128324	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran requested a Board hearing in his substantive appeal.  However, the Veteran expressly withdrew that request in a signed written statement dated in February 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran's alleged PTSD stressors involve his being proximate to and involved in multiple substantial combat events in Vietnam during his service in the Vietnam War, including multiple references to fearing for his life when routinely at locations as they received incoming enemy rocket and mortar attacks.  He alleges that he was frequently in a hostile combat environment during this service.  Personnel records confirm that the Veteran served in Vietnam during the Vietnam War.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.

Hypertension and Lung Disability

The Veteran clearly contends that he currently suffers from lung disability secondary to his allegedly service-connected PTSD; in multiple statements, including the April 2009 notice of disagreement, the Veteran explains his contention that he has lung disease as a result of a cigarette-smoking habit developed or aggravated as a result of his PTSD symptoms.  Additionally, the Veteran's April 2009 notice of disagreement also includes his hypertension claim with the lung disability claim as "due to self medication" for PTSD.

The Veteran is contending that his hypertension and lung disability may be secondary to a psychiatric disability (PTSD), which has thus far not been service connected, and which is still on appeal.

Since the outcome of the Veteran's PTSD claim may impact the eventual determinations concerning entitlement to service connection for hypertension and lung disability, consideration of these issues is not appropriate at this time pending further development of the PTSD issue as discussed above.

Hearing Loss and Dysentery

In this case, the Veteran has not been afforded a VA examination addressing his claims of entitlement to service connection for bilateral hearing loss and for dysentery.  The Board finds that VA examinations are warranted to address these issues, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.

Regarding these two service connection issues, the Board finds that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability.  The Veteran is competent to report current symptomatology such as experiencing diminished hearing acuity and experiencing gastrointestinal distress.  The Veteran has clearly testified that he currently experiences decreased hearing acuity.  The Veteran's testimony is less clear regarding and current symptoms that may be associated with his claim of entitlement to service connection for dysentery; however, the Board construes the Veteran's repeated assertions of entitlement to service connection for dysentery to reasonably suggest that he perceives some current manifestation of disability associated with dysentery.  The Board notes that the Veteran has not made any statements that clearly disclaim experiencing current symptoms of gastrointestinal distress.

The Board also finds that there is evidence establishing that a potentially pertinent event, injury, or disease occurred during military service with regard to both issues.  The Veteran's lay testimony is competent to indicate that he recalls experiencing significant acoustic trauma and symptoms of dysentery during service.  The Veteran has submitted multiple statements discussing events he recalls during his service in combat zones in Vietnam; although these statements were submitted most specifically to support his claim of entitlement to service connection for PTSD, his competent recollections of being present at locations during incoming rocket and mortar attacks and being near dramatic explosions reasonably indicates acoustic trauma during service.  The Board notes that the Veteran's January 2010 substantive appeal testifies that his "4 months in a parapit [sic] is enough to give anyone hearing loss."  The January 2010 substantive appeal further included testimony indicating that the Veteran recalls being present for combat operations involving "blow[ing] up a mountain and I am sure of all the secondary explosive blown up I watched them."  A January 2008 statement also testified to the Veteran's exposure to rocket and mortar explosions as well as helicopter transport and being stationed where large Howitzer guns were fired.

With regard to the dysentery issue, the Veteran's substantive appeal essentially testifies that he experienced symptoms of dysentery during service.  The Veteran's April 2009 notice of disagreement includes a written statement describing that the Veteran had dysentery for three days during service and had to use a bathroom "13, 15, 14 times" on these days.  For the limited purpose of determining whether a VA examination may be warranted in this case, the Board finds that the Veteran's testimony is competent to indicate such recollections of potentially pertinent gastrointestinal symptoms during service.

With regard to both of these issues, the Board finds that the nature of the competent testimony and the claimed disabilities in this case provides a reasonable indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the Veteran's service.  The Board finds that any current hearing loss may reasonably be considered potentially associated with claimed in-service acoustic trauma such that a medical opinion is warranted.  The Board finds that any current residuals of dysentery or gastrointestinal disability may reasonably be considered potentially associated with the reported in-service symptoms involving gastrointestinal distress such that a medical opinion is warranted.

Thus, the Board finds that the McLendon criteria are met in this case.  The Board finds that for both claimed disabilities on appeal (hearing loss and dysentery), there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that VA examinations with medical opinions are warranted for the issues of entitlement to service connection for hearing loss and for dysentery.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  If any other psychiatric disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

A rationale should be offered for all opinions presented.

2.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) hearing loss and (2) dysentery / gastrointestinal disability.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) chronic hearing loss and (2) chronic gastrointestinal disability.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability, particularly noise exposure (for hearing loss) and an episode of dysentery (for gastrointestinal disability) should be specifically discussed as appropriate.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  In the event that the appeal for service connection for PTSD is granted during the processing of this remand, the RO/AMC should complete any necessary new development concerning the claims of entitlement to service connection for hypertension and lung disability claimed as secondary to PTSD (to include development involving VA examinations or medical opinions).

5.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


